COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:               01-19-00182-CV
Trial Court Cause
Number:                     CV29534
                            John E. Deloach, Individually, John E. Deloach as General Partner of John E. Deloach
Style:                      Family Limited Partnership, and John E. Deloach Family Limited Partnership
                            v. Stephen Stelly
Date motion filed*:         August 24, 2022
Type of motion:             Motion for extension of time
Party filing motion:        Appellants
Document to be filed:       Supplemental brief

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                            August 29, 2022
         Number of previous extensions granted:        0
         Date Requested:                               September 19, 2022

Ordered that motion is:

              Granted
                     If document is to be filed, document due: September 19, 2022
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
                  Other: The appellee’s supplemental brief is due 21 days after the appellants’ supplemental brief is
         filed.


Judge's signature: /s/ Peter Kelly
                          Acting individually           Acting for the Court


Date: August 30, 2022